DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Delaney et al. (US 10.880,070, Delaney hereinafter) in view of Padmanabhan et al. (US 2019/0238525, Padmanabhan hereinafter) and Jayachandran et al. (US 2019/0278852, hereinafter, Jayachandran).


As to claim 1, Delaney teaches a method of maintaining a distributed ledger at a client node (e.g., see abstract, “a first computing device implemented in a vehicle that is a first node of a distributed blockchain ledger network”, “maintain a first instance of a distributed blockchain ledger and “the processor 114 may be configured to maintain an instance of a distributed blockchain ledger” in col. 7, lines 18-25, see FIG. 1), comprising: 
the second data in the instance of the second distributed blockchain ledger” in col. 8, lines 36-80); 
 	storing (i) a local voting (e.g., “consensus message (e.g., a consensus vote)” coupled with  “to write a record including the data”) corresponding to the client node, and (ii) respective remote voting  (e.g., another “consensus message (e.g., a consensus vote) “ coupled with “receive data “) for a plurality of remote client nodes (e.g., col. 7, lines 18-49,  “The processor 114 may be configured to receive data (e.g., from another computing device 112, an offboard source”,  “The processor 114 may be configured to write a record including the data in the instance of the distributed blockchain ledger”,  “determine whether the received records are valid, and forward a consensus message (e.g., a consensus vote) associated with the determined validity of the received record to the originating nodes” and  “the record based on a consensus received from the other nodes” , see fig. 6); 
 	obtaining a proposed update (e.g., “a change of mode of operation “) to a record of the distributed ledger (e.g., col. 4, lines  46-67, “use of the distributed blockchain ledger would allow a change of mode of operation of an aircraft to occur when the there is consensus to validate a record among the nodes”); 
 	generating a local vote to apply (e.g., col. 4, lines 46-67, “the mode of operation of the aircraft may remain the same until a data link is established between the aircraft and 
 	receiving remote votes to apply at the client node (e.g., see FIG. 1, col. 8, lines 36-67  , “The processor 114 may be configured to validate the second record based on a second consensus received from the other nodes.) 

 	However, Delaney does not explicitly teach the local voting weight , the remote voting weights , discard the proposed update; discard the proposed update and transmitting the local vote to the remote client nodes; at the client node, in response to receiving the remote votes, generation a weighted local vote according to the local voting weight, and generating weighted remote votes according to the remote voting weights;  and

 	Padmanabhan teaches  generating a local vote (e.g., one of “consensus”) to apply or discard (e.g., “TRANSACTION to be discarded “, “invalidated”) a proposed update (e.g., “to maintain synchronization”)  and transmitting the local vote to a remote client nodes (e.g., para 325, “recognizing the difference between pending transactions on the blockchain for which consensus has not yet been reached versus those validated transactions having consensus a transaction broadcast to the blockchain participating nodes which is written to a block which is subsequently invalidated, truncated, or ignored, in favor of a different block (e.g., on the basis of consensus, proof of work, etc.) will result in the broadcast transaction being effectively nullified, and thus, the virtual chain interface 1405 tracks the status and reflects such a failed condition so as to maintain synchronization between the blockchain and the structured query requestor”); receiving remote votes to apply or discard  (e.g., “performing a rollback “) the proposed update from the remote client nodes (e.g., para 326, “information is returned to the user submitting a structured query that the query reads from, updates, or in some way affects a pending transaction. Upon submitting such a query, the user will be presented with information indicating that the transaction as been posted but is on pending commit” and “performing a rollback procedure for the native blockchain transaction including notifying the user device that the native blockchain transaction has failed” in para 358); determining whether to permit the proposed update based on (i) a local vote and a local voting weight (e.g., “a weighted vote”) , and (ii) the remote votes and a corresponding remote voting weights (para 126-129, “one or more of the nodes in a peer-to-peer network a weighted vote to add the new block or transaction therein to the blockchain, in response to the request, or in response to a request for a vote issued by the blockchain platform host”, ”a vote transmitted by the blockchain platform host”, see FIG. 4) ; and according to the rollback operation so as to maintain synchronization” for  “participating node adds updated information to the blockchain” and “Nodes are weighted such that a "majority" may be obtained or denied based on the votes of one or more of the nodes participating in the private blockchain, that is, a majority may be obtained from less than all of the nodes participating in the blockchain” in para 127). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Delaney by adopting the teachings of Padmanabhan to “ensure adequate security so as to protect the integrity of both blockchains and negate the potential for fraudulent transactions” (See Padmanabhan , par 94).

Jayachandran teaches at a client node (e.g., “endorsing peer” , see FIG. 1, “130”), in response to receiving a remote votes (e.g., “`votes` from other peers”), generation a weighted (e.g., “highest priority to lowest priority “) local vote according to the local voting weight ( e.g., para 53, “an endorsing node can vote on the priority a transaction should receive in the network. The `vote` from this peer would be considered in conjunction with `votes` from other peers to come up with the final priority assigned to this transaction.” and  “each endorsing peer may vote on a priority of each transaction to be committed to the ledger”, highest priority to lowest priority, etc” in and para 44  ), and generating weighted remote votes according to the remote voting weights (e.g., e.g., para 53, “the vote can be a value captured as result of the custom endorsement logic which the peer executed. The vote will be interpreted and processed by appropriate subsystems. For example, a vote could be a bag of bytes (e.g., an opaque value. For instance, an endorsing node can vote on the priority a transaction should receive in the network. The `vote` from this peer would be considered in conjunction with `votes` from other peers to come up with the final priority assigned to this transaction”);  andhighest priority to lowest priority, etc” in and para 44). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further  modify the method of Delaney and Padmanabhan by adopting the teachings of Jayachandran to “standby guarantee resources applications, submissions, and approvals for party visualization”  (See Jayachandran , abstract).


As to claim 2, Delaney teaches further wherein the proposed update is associated with a current one of a plurality of transaction types (e.g., col. 16, 35-56, “With respect to a particular node, by executing the transaction authentication engine software module 510, the processor may be configured to determine validity of data (e.g., uplink data or commands) intended for a particular destination computing device”). However, Delaney does not teach the method further comprising: storing a plurality of further local voting weights, the local voting weight and the further local voting weights each corresponding to respective ones of the transaction types; and performing the determination based on one of the local voting weight and the further local voting weights corresponding to the current transaction type associated with the proposed update. Padmanabhan teaches  storing a plurality of further local voting weights, the local voting weight and the further local voting weights each corresponding to respective ones of the transaction types; and performing the determination based on one of the local voting weight and the further local voting weights corresponding to the current transaction type associated with the proposed update (e.g.,  para 126-129,  “Each node is assigned a weight that its vote will be given, for example, based on domain (general) knowledge about the transactions, or types of transactions “, “The total weight, W, of the nodes in the consortium is equal to sum of the individual node weights, w.sub.1+w.sub.2+ . . . w.sub.n, where n is the number of nodes in the consortium. The weight, w, of any one member, or the ratio of w/W may or may not exceed a certain threshold, in one embodiment. Each node's weight is attributed to the respective node's vote. If the sum of the weights for the nodes that voted exceed a certain threshold, the transaction/new block is validated and added to the blockchain. In particular, the transaction/new block is added if the total weight, W, attributed to the votes 


As to claim 3, Delaney teaches further wherein the proposed update is associated with a current one of the set of values (col. 7, lines 18-49). However , Delaney does not teach the method further comprising: storing a plurality of further local voting weights, the local voting weight and the further local voting weights each corresponding to respective ones of the set of values; and 17Agent Docket: P9267US00 performing the determination based on one of the local voting weight and the further local voting weights corresponding to the current value associated with the proposed update(e.g.,  para 126-129,  “Each node is assigned a weight that its vote will be given, for example, based on domain (general) knowledge about the transactions, or types of transactions “, “The total weight, W, of the nodes in the consortium is equal to sum of the individual node weights, w.sub.1+w.sub.2+ . . . w.sub.n, where n is the number of nodes in the consortium. The weight, w, of any one member, or the ratio of w/W may or may not exceed a certain threshold, in one embodiment. Each node's weight is attributed to the respective node's vote. If the sum of the weights for the nodes that voted exceed a certain threshold, the transaction/new block is validated and added to the blockchain. In particular, the 

  As to claim 4, Delaney teaches wherein obtaining the proposed update comprises generating the proposed update at the client node (e.g., clo. 4, lines 45-67, “use of the distributed blockchain ledger would allow a change of mode of operation of an aircraft to occur when the there is consensus to validate a record among the nodes”, “the ability to synchronize the distributed blockchain ledger and create consensus for the distributed blockchain ledger among peer nodes”).  

As to claim 5, Delaney teaches further comprising, responsive to generating the proposed update, transmitting the proposed update to the remote client nodes (e.g., clo. 4, lines 45-67,  “use of the distributed blockchain ledger would allow a change of mode of operation of an aircraft to occur when the there is consensus to validate a record among the nodes”, “the ability to synchronize the distributed blockchain ledger and create consensus for the distributed blockchain ledger among peer nodes”, see FIG. 1).  
  

As to claim 6, Delaney teaches wherein obtaining the proposed update comprises receiving the proposed update from one of the remote client nodes (e.g., clo. 4, lines 45-67,  “use of the distributed blockchain ledger would allow a change of mode of operation of an aircraft to occur when the there is consensus to validate a record among the nodes”, “the ability to synchronize the distributed blockchain ledger and create consensus for the distributed blockchain ledger among peer nodes”, see FIG. 1).  
.  

As to claim 7, Delaney does not teach wherein generating the local vote comprises retrieving private data distinct from the distributed ledger, and evaluating the proposed update based on the private data.  However, Padmanabhan teaches  wherein generating the local vote comprises retrieving private data distinct from the distributed ledger, and evaluating the proposed update based on the private data (e.g., para 163-163, “the blockchain consent manager 705 provides a community sidechain with consent management on a private blockchain” , “Community sidechains are useful where it is desirable to share data between two nodes of a blockchain, for instance, such as the ability to share medical information for a patient between a hospital and an insurance provider”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Delaney by adopting the teachings of Padmanabhan to “ensure adequate security so as to protect the integrity of both blockchains and negate the potential for fraudulent transactions” (See Padmanabhan , par 94).




As to claim 9, Delaney does not  teach storing a proposed update queue; responsive to obtaining the proposed update, placing the proposed update in the queue for synchronization with the remote client nodes; and dequeuing the proposed update and determining whether to permit the proposed update responsive to receiving remote votes from all of the remote clients.  However, Padmanabhan teaches further comprising: storing a proposed update queue (e.g.,  “new block “, “a data store “); responsive to obtaining the proposed update (e.g., para 125, “processing logic for a blockchain platform host receives a request to add a new block or transaction therein to a blockchain. The new block typically includes a number of transactions” and “a data 








As to claim 12, Delaney does not  teach 18Agent Docket: P9267US00 responsive to placing the proposed update in the queue, performing an initial determination of whether to permit the proposed update (e.g.,  based on (i) the local vote and the local voting weight, and (ii) the received remote votes and the corresponding remote voting weights; according to the initial determination, applying the proposed update to the distributed ledger or discarding the proposed update, and maintaining the the broadcast transaction being effectively nullified, and thus, the virtual chain interface 1405 tracks the status and reflects such a failed condition so as to maintain synchronization between the blockchain and the structured query requestor”. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Delaney by adopting the teachings of Padmanabhan to “ensure adequate security so as to protect the integrity of both blockchains and negate the potential for fraudulent transactions” (See Padmanabhan , par 94).






As to claim 14-24, see rejection of claims 2-12 above.

Response to Arguments
	Response to Claim Rejections under 35 U.S.C. § 103 
 	Applicant argues that:
 	“The asserted combination of Delaney and Padmanabhan therefore does not disclose every limitation of the amended claims. Claims 1 and 13 are therefore patentable, as are the remaining claims, at least by reason of their dependencies”.
    
In response, Jayachandran et al. (US 2019/0278852), “DISTRIBUTED LEDGER ON-BOARDING SYSTEM FOR STANDBY GUARANTEE RESOURCES” is added only as directly corresponding evidence to support the prior common knowledge finding as stated above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: McCormick et al. discloses.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        
/CHARLES E ANYA/Primary Examiner, Art Unit 2194